Citation Nr: 0409474	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
bilateral hearing loss and tinnitus.  In August 2003, the 
veteran testified at a hearing at the RO before the 
undersigned.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus and contends that he was exposed to 
acoustic trauma in service.  However, the record indicates 
that some pertinent medical records may not have been 
obtained and other development not undertaken.

In an April 2003 deferred rating decision, following the 
veteran's submission of a notice of disagreement, it was 
noted that the veteran claimed severe hearing loss and 
tinnitus and, if a general medical examination was scheduled 
on another matter, a hearing evaluation should also be 
ordered.  However, that was not done.

In his April 2003 substantive appeal, the veteran said that 
VA sent him to Dr. R. B. for a hearing test in February 2003.  
He indicated that Dr. B. provided a report to VA that 
confirmed his hearing loss and tinnitus and linked both to 
the veteran's service in Korea.  Dr. B.'s report is not of 
record.  The veteran also said that in March 2003, VA 
performed another hearing test, confirmed Dr. B.'s findings 
and made molds for hearing aids, but these records are also 
not in the claims file.  See Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992)(VA had constructive notice of documents in 
its possession.).  See also 38 U.S.C.A. §§ 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).

At his August 2003 hearing, the veteran stated that VA 
provided him with hearing aids.  He testified that during 
active service he was involved in firefights and that he was 
constantly exposed to noise, including being in close 
proximity to mortars when they were being fired.  In support 
of his contentions, he submitted a July 2003 statement from 
G.O'B., M.D., to the effect that the veteran had a history of 
hearing loss and tinnitus for years and was apparently 
exposed to loud artillery and gunshot sounds during service.  
Dr. O'B. said the veteran's hearing had gradually worsened 
over the years and he now required hearing aids.  The Board 
believes that in the interest of fairness and due process, 
the veteran should be afforded a VA examination to determine 
the etiology of any hearing loss found to be present.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.	The veteran should be contacted and invited to submit 
any additional evidence he may have in support of his 
claims.

2.	The veteran should be requested to provide the names 
and addresses of all VA and non-VA medical providers 
who have treated him for the disorders at issue.  The 
RO should then request all pertinent medical records 
from these medical providers.

3.	The RO should obtain the veteran's February 2003 
audiology records from Dr. B. The RO also should 
obtain the veteran's medical records from the VA 
Medical Center in Salt Lake City, Utah, for any 
treatment for bilateral hearing loss and tinnitus, 
including the medical records dated in March 2003.

4.	The veteran should then be afforded special VA ear 
and audiological examinations in order to determine 
the etiology of any bilateral hearing loss or 
tinnitus found to be present.  All indicated special 
studies should be conducted and all clinical findings 
reported in detail.  A complete history of noise 
exposure should be obtained from the veteran.  The 
examiner is requested to provide an opinion 
concerning the etiology of any currently diagnosed 
bilateral hearing loss and tinnitus found to be 
present, to include whether it is at least as likely 
as not (i.e., at least a 50-50- probability) that any 
currently diagnosed bilateral hearing loss and 
tinnitus was caused by military service, including 
exposure to acoustic trauma, or whether such an 
etiology or relationship is less than likely (i.e., 
less than a 50-50 probability).  A rationale should 
be provided for all opinions offered.  The claims 
file should be made available to the examiner prior 
to the examination and the examination report should 
indicate if the file was reviewed.  A complete 
rationale should be given for any opinions or 
conclusions expressed.

5.	Then, the RO should readjudicate the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.  If the benefits sought on appeal remain 
denied, the veteran and his representative should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the April 2003 statement of 
the case.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




